90 F.3d 444
UNITED STATES of America, Plaintiff-Appellee,v.Raymond Joseph DENALLI, Defendant-Appellant.
No. 94-3067.
United States Court of Appeals,Eleventh Circuit.
Aug. 1, 1996.

Clarence W. Counts, Asst. Federal Public Defender, Orlando, FL, for appellant.
Paul G. Byron, Asst. U.S. Atty., Orlando, FL, Tamra Phipps, Asst. U.S. Atty. and David P. Rhodes, Tampa, FL, for appellee.
Appeal from the United States District Court for the Middle District of Florida (No. 94-34-Cr-Orl-18);  G. Kendall Sharp, Judge.
ON PETITION FOR REHEARING
(Opinion Jan. 23, 1996, 11th Cir., 1996, 73 F.3d 328.)
Before HATCHETT and BIRCH, Circuit Judges, and GODBOLD, Senior Circuit Judge.
PER CURIAM:


1
The petition for rehearing filed by the United States is GRANTED to the following extent:


2
The first full paragraph in the right hand column of 73 F.3d 328 is deleted and replaced by the following:


3
We easily conclude that the Federles' private residence was not used in interstate or foreign commerce;  therefore, this court must determine only if the residence was used in any activity affecting interstate or foreign commerce.


4
The first sentence of the paragraph on 73 F.3d at 330 labeled as  is deleted and replaced by the following:


5
Lopez required the government to prove that Federles' private residence was used in an activity that had a substantial effect on interstate commerce.


6
In all other respects the petition for rehearing is DENIED.